 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   THOMAS NEWMAN
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00252-NONE
12
                                  Plaintiff,             ORDER CONTINUING SENTENCING
13
                            v.                           DATE: March 13, 2020
14                                                       TIME: 8:30 a.m.
     DIBLAIM ALAN VALDEZ-ARAUX,                          COURT: Hon. Dale A. Drozd
15   JESUS BUENO, AND ERICK LIZARRAGA,

16                                Defendants.

17

18
                                                 ORDER
19
            Pursuant to the stipulation of the parties, the sentencing hearing currently scheduled for
20
     March 13, 2020 at 8:30 a.m. is hereby continued to March 20, 2020 at 8:30 a.m.
21
     IT IS SO ORDERED.
22

23      Dated:    February 11, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28
